OPINION — AG — ** APPROPRIATION — SEPARATE BIDS — CONTRACTS ** OPINION ON: WHETHER THE BOARD OF PUBLIC AFFAIRS MAY ENTER INTO A CONTRACT WITH MR. CORBETT, AGAINST THE APPROPRIATION CONTAINED IN HOUSE BILL NO. 993, FOR THE WORK ON EITHER OF THE OTHER TWO PARTS OF THE PROJECT (LOW BIDDER, WORK NOT COMPLETED), AT THE PRICE BID BY HIM THEREFOR UNDER THE MENTIONED SOLICITATION FOR BIDS — EITHER ONE OF SUCH BIDS BEING WITHIN THE LAST MENTIONED APPROPRIATION — OR MUST CALL FOR NEW BIDS ON SUCH PROJECT. (CONTRACTING) CITE: 43A O.S. 4 [43A-4], 43A O.S. 101 [43A-101], 74 O.S. 63 [74-63] (JAMES C. HARKIN)